Exhibit 10.53

Motorola Solutions Long Range Incentive Plan (LRIP), as Amended and Restated
January 26, 2012

OVERVIEW

The Plan is being implemented pursuant to the terms and conditions of the
Motorola Solutions Omnibus Incentive Plan of 2006 as Amended and Restated
November 8, 2011.

ELIGIBILITY

Effective January 4, 2011, Officers of Motorola Solutions, Inc. (“Motorola
Solutions” or the “Company”) shall be eligible to participate in the Plan. The
Chief Executive Officer and the Chief Operating Officer (if any) are also
eligible to participate as approved by the Compensation Committee. No employee
who is not an Officer shall be eligible to participate in the Plan.

PARTICIPATION

Generally, Officers who become eligible to participate during the first three
months of a multi-year performance cycle will participate in the full
performance cycle. Officers who become eligible to participate after the first
three months of a performance cycle will participate in the performance cycle on
a pro rata basis, except that Officers who first become eligible to participate
during the last three months of a performance cycle will not be eligible to
participate in the performance cycle.

Participants who lose their eligibility to participate due to a lapse of status
as an Officer after the first three months of a performance cycle will
participate in the performance cycle on a pro rata basis if they continue to be
employed with the Company through the last day of the performance cycle or if
their employment terminates earlier under any of the conditions outlined in this
Plan permitting pro rata payments. Participants who lose their eligibility to
participate in the first three months of a performance cycle will not be
eligible to participate in the performance cycle.

Pro rata awards will be determined on the basis of the number of completed
months of employment as an Officer during which the participant is actively
working within the performance cycle.

 

1



--------------------------------------------------------------------------------

PERFORMANCE CYCLE

The Plan is based upon multi-year performance cycles selected by the
Compensation Committee, with an initial three-year performance cycle beginning
on January 4, 2011 and ending December 31, 2013.

PERFORMANCE CRITERIA

Performance criteria for each cycle will be determined by the Compensation
Committee based on one or more of the Performance Criteria set forth in
Section 14 of the Omnibus Plan.

Performance criteria may apply to performance in each year in the performance
cycle, to cumulative performance during multiple years in the performance cycle
or the entire performance cycle, or a combination of any of the foregoing.

PARTICIPANTS’ TARGET & MAXIMUM AWARD

A participant’s target award is established at the commencement of a performance
cycle based on a percentage of the participant’s base pay rate in effect at the
start of the performance cycle. Beginning with the performance cycle commencing
January 1, 2012, the target award percentage for all Officers who are not
Covered Employees or Covered Persons or Officers designated as members of the
Motorola Solutions Executive Committee shall be determined by the LRIP
Committee.

A participant’s maximum earned award will be two times his/her target award.
Beginning with the performance cycle commencing January 1, 2012, the maximum
award level shall be determined by the Compensation Committee.

The Compensation Committee specifically reserves to itself the authority to set
the target and maximum awards for all Covered Employees, Covered Persons and all
Officers designated as members of the Motorola Solutions Executive Committee.

PAYOUT PROCESS

 

•  

All earned awards will be paid in cash or Company stock, as determined by the
Compensation Committee in its discretion. To the extent awards are paid in
Company stock, the number of shares of stock earned by a participant shall be
determined by dividing the amount of the award earned during the performance
cycle by the Certification Date Value. The shares will be issued under, and
subject to the limitations of, the Omnibus Plan or such other
shareholder-approved Company equity-based incentive plan as designated by the
Compensation Committee.

 

2



--------------------------------------------------------------------------------

•  

The Compensation Committee may reduce the amount of the payment to be made
pursuant to this Plan to any participant who is or may be a Covered Employee at
any time prior to payment as a result of the participant’s performance during
the performance cycle. The Chief Executive Officer may adjust the amount of the
payment to be made pursuant to this Plan to any participant at any time prior to
payment as a result of the participant’s performance during the performance
cycle; provided, however, that no upward adjustment may be made for any
participant who is a Covered Employee and any such adjustment may not result in
a payment to the participant in excess of the participant’s maximum award under
the Plan. Any adjustment to a payment to a member of the Executive Committee, a
Covered Employee or a Covered Person will be subject to the approval of the
Compensation Committee.

 

•  

If management or the Compensation Committee determines, in their sole
discretion, prior to the payment of an award, that a participant has engaged in
Serious Misconduct or has violated any agreement or restrictive covenants
between the participant and the Company related to protection of the Company’s
trade secrets and/or confidential and proprietary information, the participant
will forfeit any unpaid award, in addition to being subject to other remedies
that may be available to the Company.

 

•  

The Company shall have the right to satisfy all federal, state and local
withholding tax requirements with respect to the award earned by reducing
either: (1) the cash paid (in the event of a cash payment) by the amount of
withholding required or (2) the number of earned shares (in the event of a stock
payment) by the number of shares determined by dividing the amount of
withholding required by the Certification Date Value.

 

•  

Payments will be made as soon as administratively practicable during the
calendar year immediately following the last calendar year in the performance
cycle (unless a participant makes an irrevocable election under any deferred
compensation arrangement subject to Section 409A of the Internal Revenue Code of
1986, as amended, to defer payment of a portion of the participant’s award, in
which case such payment, if any, shall be made in accordance with such
election). A participant has no right to any award until that award is paid.

SITUATIONS AFFECTING THE PLAN

• Change in Employment

 

  •  

Generally, a participant will be eligible for payment of an earned award only if
employment continues through the last day of the performance cycle.

 

3



--------------------------------------------------------------------------------

•  

Because employee retention is an important objective of this Plan and awards do
not bear a precise relationship to time worked within the calendar year or
length of service with the Company, Participants who separate from employment
prior to the end of the performance cycle (except as expressly provided in this
Plan) shall not receive any award attributable to that performance cycle.

 

•  

Pro rata awards may be possible, however, depending upon the type of employment
termination or change in status. In the event a participant: (i) remains on
payroll as an active employee at the end of a performance cycle, but is not
actively working, whether or not on a leave of absence, (ii) Retires, dies,
incurs a Total and Permanent Disability or, in the final year of a performance
cycle, is involuntarily terminated for a reason other than Serious Misconduct
prior to the end of the performance cycle while actively employed or on a Leave
of Absence, the participant will be entitled to a pro rata award based on the
number of completed months of employment within the performance cycle in which
the participant was actively working as an Officer, provided that the
participant is otherwise eligible for an award. The table below summarizes when
earned awards will be prorated in the event a participant separates employment
before the end of a performance cycle:

 

 

If employment terminates due to...

  

 

The earned award will be...

    Death    Pro rated Total and Permanent Disability    Pro rated Retirement
(in all countries other than member states or acceding countries of the European
Union)    Pro rated Involuntary Termination of Employment for a Reason Other
than Cause in the final year of the performance cycle    Pro rated Divestiture
   Pro rated Termination of Employment For Any Other Reason than Described Above
(including but not limited to voluntary resignation)    Forfeited.       

A prorated payout will be based on final performance results and paid in the
same manner and at the same time as other awards, as described above in “Payout
Process.”

 

•  

In the event a participant (other than a Covered Employee) is reclassified from
a higher Officer level to a lower Officer level or vice versa (e.g., from
Executive Vice President to either Senior Vice President or Corporate Vice
President or from Corporate Vice President to Senior or Executive Vice
President), the participant’s target award will be recalculated to reflect:
(a) the lower target award level for the actual number of months completed
within the performance cycle while employed in the lower Officer level and
(b) the higher target award for the actual number of remaining months within the
performance cycle while employed in the higher Officer level.

 

4



--------------------------------------------------------------------------------

• Change in Control

If the Company undergoes a Change in Control as defined in the Omnibus Plan, the
treatment of outstanding awards under this Plan shall be determined by the terms
of the Omnibus Plan in effect at the time of the commencement of the performance
cycle; provided, however, that payment will be made in the manner set forth
under “Payout Process” unless payment under the Omnibus Plan is due upon a
Change in Control and such Change in Control would be a permissible distribution
event, as defined in Section 409A(a)(2) of the Internal Revenue Code of 1986, as
amended.

RESERVATION AND RETENTION OF COMPANY RIGHTS

 

•  

The selection of any Officer for participation in the Plan will not give that
participant any right to be retained in the employ of the Company.

 

•  

The Compensation Committee’s decision to make an award in no way implies that
similar awards may be granted in the future.

 

•  

Anyone claiming a benefit under the Plan will not have any right to or interest
in any awards unless and until all terms, conditions, and provisions of the Plan
that affect that person have been fulfilled as specified herein.

 

•  

No Officer will at any time have a right to be selected for participation in a
future performance period for any fiscal year, despite having been selected for
participation in a previous performance period.

ADMINISTRATION

Except as otherwise provided herein, it is expressly understood that the
Compensation Committee has the discretionary authority to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan, all of which will be binding upon the participant.

 

5



--------------------------------------------------------------------------------

GENERAL PROVISIONS

 

•  

Award opportunities may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

 

•  

To the extent permitted by law, amounts paid under the Plan will not be
considered to be compensation for purposes of any other compensation or benefit
plan or program maintained by the Company.

 

•  

All obligations of the Company under the Plan with respect to payout of awards,
and the corresponding rights granted thereunder, will be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or other acquisition of
all or substantially all of the business and/or assets of the Company.

 

•  

All awards to Covered Persons are subject to the terms and conditions of the
Recoupment Policy, as it may be amended from time to time, including as it may
be amended to comply with Section 10D of the Exchange Act, the “Recoupment
Policy”). The Recoupment Policy provides that, in the event of certain
accounting restatements (a “Policy Restatement”), the Company’s independent
directors may require, among other things, reimbursement of all or a portion of
the gross amount of any bonus or incentive compensation paid to the Covered
Person hereunder on or after January 1, 2008, if and to the extent the
conditions set forth in the Recoupment Policy apply. Any determinations made by
the independent directors in accordance with the Recoupment Policy shall be
binding upon the Covered Person. The Recoupment Policy is in addition to any
other remedies which may be otherwise available to the Company at law, in equity
or under contract, or otherwise required by law, including under Section 10D of
the Exchange Act.

 

•  

In the event that any provision of the Plan will be held illegal or invalid for
any reason, the illegality or invalidity will not affect the remaining parts of
the Plan, and the Plan will be construed and enforced as if the illegal or
invalid provision had not been included.

 

•  

No participant or beneficiary will have any interest whatsoever in any specific
asset of the Company. To the extent that any person acquires a right to receive
payments under the Plan, such right will be no greater than the right of any
unsecured general creditor of the Company.

 

6



--------------------------------------------------------------------------------

•  

This Plan constitutes a legal document which governs all matters involved with
its interpretation and administration and supersedes any writing or
representation inconsistent with its terms.

DEFINITIONS

Certification Date Value: the closing price of one share of Company common stock
on the New York Stock Exchange on the date on which the Compensation Committee
certifies the amount of the award earned.

Company: Motorola Solutions, Inc. and its Subsidiaries.

Compensation Committee: the Compensation and Leadership Committee of the Board
of Directors.

Covered Employee: a covered employee within the meaning of Section 162(m)(3) of
the Internal Revenue Code.

Covered Person(s): officer(s) (as such term is defined in Rule 16a-1(f) under
the Securities Exchange Act of 1934) of the Company.

Divestiture: the sale, lease, outsourcing arrangement, spin-off, or similar
transaction wherein a Subsidiary is sold or whose shares are distributed to the
Motorola Solutions stockholders, or any other type of asset transfer or transfer
of any portion of a facility or any portion of a discrete organizational unit of
Company or a Subsidiary.

Leave of Absence: an approved leave of absence.

LRIP Committee: the committee to which the Compensation Committee may delegate
certain powers and duties as described above. Unless otherwise determined, the
LRIP Committee will consist of the Senior Human Resources Officer, a senior
Compensation Officer and a senior Finance Officer. The LRIP Committee may
establish self-governance procedures such as by-laws, and shall keep minutes
regarding all actions taken by the LRIP Committee.

 

7



--------------------------------------------------------------------------------

Omnibus Plan: the Motorola Solutions Omnibus Incentive Plan of 2006, as Amended
and Restated January 4, 2011, or any subsequent amendment and restatement or any
successor plan.

Officers: Corporate, Senior and Executive Vice Presidents, Chief Operating
Officer, and Chief Executive Officer of the Company.

Plan: the Motorola Solutions, Inc. Long Range Incentive Plan (LRIP).

Policy Restatement: a restatement of the Company’s financial results

Recoupment Policy: the Company’s “Policy Regarding Recoupment of Incentive
Payments upon Financial Restatement”, as it may be amended from time to time.

Retire or Retirement: shall only apply in countries other than member states or
acceding countries of the European Union and shall mean voluntary or involuntary
termination from Motorola Solutions or a Subsidiary (other than a termination
because of Serious Misconduct) as follows:

 

  (i) at or after age 55 with 20 years of service;

 

  (ii) at or after age 60 with 10 years of service;

 

  (iii) at or after age 65, without regard to years of service; or

 

  (iv) with any other combination of age and service, at the discretion of the
Compensation Committee.

Years of service will be based on the participant’s Service Club Date.

Service Club Date: accumulated years and months of service with the Company,
including time worked before any prior separation from employment.

Subsidiary: an entity of which Motorola Solutions, Inc. owns directly or
indirectly at least 50% and that Motorola Solutions consolidates for financial
reporting purposes.

Serious Misconduct: any misconduct that is a ground for termination under the
Motorola Solutions Code of Business Conduct, human resources policies, or other
written policies or procedures.

 

8



--------------------------------------------------------------------------------

Total and Permanent Disability: for U.S. employees, entitlement to long-term
disability benefits under the Motorola Solutions Disability Income Plan, as
amended and any successor plan; for non-U.S. employees, as established by
applicable Motorola Solutions policy or as required by local regulations.

If a term is used but not defined, it has the meaning given such term in the
Omnibus Plan.

AMENDMENT, MODIFICATION, AND TERMINATION

Except as expressly provided by law, this Plan is provided at the Company’s sole
discretion and the Compensation Committee may modify or terminate it at any
time, prospectively or retroactively, without notice or obligation for any
reason; provided, however, that no such action may adversely affect a
participant’s rights under the Plan subsequent to such time as negotiations or
discussions which ultimately lead to a Change in Control have commenced. In
addition, there is no obligation to extend the Plan or establish a replacement
plan or performance cycle(s) in subsequent years.

APPLICABLE LAW

To the extent not preempted by federal law, or otherwise provided by local law,
the Plan will be construed in accordance with, and governed by, the laws of the
state of Illinois without regard to any state’s conflicts of laws principles.
Any legal action related to this Plan shall be brought only in a federal or
state court located in Illinois.

 

9